A motion for a rehearing was granted on March 9, 1937.
The following opinion was filed June 21, 1937:
Fairchild, J.
{on rehearing). Upon the rehearing we have re-examined the contentions of the defendant, particularly as to whether or not the provision in the statute that—
*275“all the tax certificates issued to the county on the sale of the property for such tax, if the same is returned delinquent, shall be delivered to the owner of the same on demand” (sec. 62.20 (3)' (c), Stats.)
is applicable to the owner of bonds or interest coupons thereon which have been issued under sec. 62.20 (1), or whether the right to demand a tax certificate which has been issued under that subsection is confined exclusively to the owner of certificates issued for special improvements.
While the word “bonds” is not always used in association with the term “certificates,” the frequency of its use in that connection warrants the opinion that both bonds and certificates issued under the circumstances detailed in the sections referred to are entitled to the benefit of the provision contained in sec. 62.20 (3) (c). In introducing the bond and coupon feature, the plan and purpose of the legislature was not to change the nature of the means of inducing a contractor to undertake the work by assuring him of payment or otherwise to change the incidents except to break down the payments under the certificate plan into instal-ments by the use of the coupons, thus to permit a partial-payment scheme. The contracts provided for in the statute to secure the special improvements—
“may provide that the part of the total cost of the improvement to be defrayed by such special assessment may be paid in cash or with certificates or bonds issued for such improvement or with the proceeds of the sale of such bonds, or both. ...” Sec. 62.20 (1), Stats.
Both bonds and certificates are covered by the special assessment and while sub. (2) of sec. 62.20 mentions only certificates, sub. (3) (a) thereof provides that—
“After the expiration of ninety days from the date of any such certificate or bond the same shall be conclusive evidence of the legality of all proceedings. ...”
*276The manner in which the annual levy is to be made for the payment of coupons attached to the bonds is provided for in sec. 62.21, where it is declared in sub. (1) (c) :
“The first instalment shall be entered in the first tax roll prepared after said instalments shall have been determined as a special tax on the property upon which the special assessment was levied, and thereafter this tax shall be treated in all respects as any other city tax. One of the subsequent instalments shall be entered in like manner and with like effect in each of the annual tax rolls thereafter until all are collected.”
It seems that a reasonable construction of the statutes involved requires the holding made in the original decision.
By the Court. — The’original mandate is adhered to.